DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 08/31/2022 is acknowledged. Claims 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim.
Claims 1-11 are under consideration in this Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-7 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (U.S. 2021/0322958), hereinafter Huang.
Regarding claim 1, Huang discloses a catalyst (see e.g. Paragraph 0035, lines 5-6) comprising catalyst particles each including copper hydroxide (Cu(OH)2) (see e.g. Paragraph 0036, lines 5-15); and basic particles each including a basic compound (see e.g. Paragraph 0035, lines 6-12, and Paragraph 0037, lines 1-5 and 8-10, promoter as source of basic sites in the form of particles such as clusters and/or flakes supporting or mixed with catalytic nanoparticles).
Regarding claim 3, Huang discloses the catalyst particles each including copper (II) oxide (see e.g. Paragraph 0036, lines 9-15).
Regarding claim 4, Huang discloses each of the catalyst particles having a form in which nanoscale primary particles are aggregated (see e.g. Paragraph 0071, lines 3-8, copper nanoclusters and nanoparticles forming larger clusters).
Regarding claim 6, Huang discloses an amount of the basic particles being about 10 parts by weight to about 1000 parts by weight based on 100 parts by weight of the catalyst particles, i.e. 1:10 to 10:1 (see e.g. Paragraph 0038, lines 6-11, and Paragraph 0046, lines 19-21).
Regarding claim 7, Huang discloses each of the catalyst particles further including, doped on a surface thereof, one or more of Mg, Ca, Sr, or Ba (see e.g. Paragraph 0037, lines 14-19, and Paragraph 0035, lines 6-10, further addition of promoters including MgO, CaO, SrO and BaO which are dispersed with or provided on a surface with the catalytic nanoparticles).
Regarding claim 9, Huang discloses the catalyst having a nanoporous structure (see e.g. Paragraph 0042, lines 4-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Ozin et al. (U.S. 2013/0168228), hereinafter Ozin.
Regarding claim 2, Huang teaches all the elements of the catalyst of claim 1 as stated above. Huang does not explicitly teach the basic compound including at least one selected from KOH, NaOH, LiOH, RbOH, CsOH, FrOH, Be(OH)2, Ca(OH)2, Mg(OH)2, Sr(OH)2, Ba(OH)2, and Ra(OH)2, but does teach it generally being a promoter that can serve as a source of basic sites to enhance the catalyst performance (see e.g. Paragraph 0037, lines 1-2), with the example of various metal oxides including MgO, CaO, SrO and BaO (see e.g. Paragraph 0037, lines 14-19).
Ozin teaches an active material comprising nanoparticles such as CuO (see e.g. Abstract and Paragraph 0054, lines 1-2), which may further comprise catalytic alkali or alkali earth promoters incorporated therewith, such promoters including MgO, CaO, SrO, BaO, as well as hydroxides such as Mg(OH)2, Ca(OH)2, Sr(OH)2 and Ba(OH)2 in addition to NaOH, KOH and LiOH (see e.g. Paragraphs 0379-0380).
KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results” may be obvious.
Furthermore, MPEP §2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)… "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the basic compound of Huang to instead comprise Mg(OH)2, Ca(OH)2, Sr(OH)2, Ba(OH)2, NaOH, KOH and/or LiOH as taught by Ozin as alternate suitable basic alkali or alkali earth metal catalytic promoters.
Regarding claim 8, Huang teaches all the elements of the catalyst of claim 7 as stated above. Huang does not explicitly teach the element doped on the surface of each of the catalyst particles having a hydroxide form, instead teaching it generally being a promoter that can serve as a source of basic sites to enhance the catalyst performance (see e.g. Paragraph 0037, lines 1-2), with the example of various metal oxides including MgO, CaO, SrO and BaO (see e.g. Paragraph 0037, lines 14-19).
Ozin teaches an active material comprising nanoparticles such as CuO (see e.g. Abstract and Paragraph 0054, lines 1-2), which may further comprise catalytic alkali or alkali earth promoters incorporated therewith, such promoters including MgO, CaO, SrO, BaO, as well as hydroxides such as Mg(OH)2, Ca(OH)2, Sr(OH)2 and Ba(OH)2 (see e.g. Paragraphs 0379-0380).
KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results” may be obvious.
Furthermore, MPEP §2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)… "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Mg, Ca, Sr and/or Ba element of Huang to be in hydroxide form instead of oxide form as taught by Ozin as alternate suitable form of the elements as basic alkali or alkali earth metal catalytic promoters.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Ruijuan et al. (“Transfer Dehydrogenation of 1-Octanol to 1-Octanal over Cu/MgO Catalyst: Effect of Cu Particle Size”, Chin J Catal, 2010).
Regarding claim 5, Huang teaches all the elements of the catalyst of claim 1 as stated above. Huang does not explicitly teach the basic particles having a nanoparticle form of 10 nm or less, a secondary particle form in which the nanoparticles are aggregated, a single particle form having an average particle side of about 0.01 µm to about 2 µm, or a mixed thereof. Huang does however teach them comprising MgO flakes which appear to have sizes on the order of less than 100 nm (see e.g. Figs. 4A, 4C, 4E and 4G, copper particles distributed on MgO flakes appearing to be smaller than the 100 nm scale bar, Paragraph 0037, lines 8-10, and Paragraph 0071, lines 3-7).
	Ruijuan teaches a Cu/MgO catalyst for dehydrogenation of alcohols (see e.g. Page 626, Col. 2, lines 18-20) comprising MgO supporting particles which are flat, i.e. flakes, with average sizes ranging from 50 to 100 nm (see e.g. Page 628, Col. 2, lines 7-9 and 11-13). 
	KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the basic MgO particles of Ruijuan to have average sizes of 50 to 100 nm as taught by Ruijuan as suitable sizes for flake-like MgO catalyst support particles.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iijima et al. (“Role of a Hydroxide Layer on Cu Electrodes in Electrochemical CO2 Reduction”, ACS Catal., 3 Jun 2019), hereinafter Iijima, in view of Ozin and Huang.
Regarding claim 10, Iijima teaches an electrocatalyst electrode for carbon dioxide reduction and ethylene production (see e.g. Page 6308, Col. 1, under “RESULTS AND DISCUSSION”, lines 4-7), comprising an electrocatalyst comprising catalyst particles each including copper hydroxide (Cu(OH)2) (see e.g. Page 6309, Col. 2, lines 8-11).
Ozin teaches an active material for carbon dioxide reduction in devices such as electrochemical cells (see e.g. Abstract and Paragraph 0428, lines 5-7), the active material including materials such as CuO (Paragraph 0054, lines 1-2), wherein the surface basicity and acidity of the constituents affect CO2 reduction, a more basic layer or constituent binding/activating and reacting with CO2 (se e.g. Paragraph 0349, lines 1-10), wherein materials such as Al2O3 or MgO can be used as acid or basic supports for providing more efficient CO2 reduction (see e.g. Paragraph 0360, lines 1-8).
Huang teaches a catalyst composition (see e.g. Abstract) comprising catalytic nanoparticles including copper compounds such as copper hydroxide (see e.g. Paragraph 0036, lines 5-15) and a promoter such as MgO flakes or clusters dispersed with or supporting the catalytic nanoparticles that serve as a source of basic sites that enhance the performance of the catalyst (see e.g. Paragraph 0035, lines 6-12, and Paragraph 0037, lines 1-5 and 8-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrocatalyst of Iijima to comprise basic particles dispersed with or supporting the catalyst particles as taught by Ozin and Huang to provide basic sites that provide more efficient CO2 reduction by promoting binding/activating and reacting with CO2. 
Regarding claim 11, Iijima in view of Ozin and Huang teaches a carbon dioxide reduction and ethylene production apparatus (see e.g. Iijima Page 6307, Col. 2, lines 16-20, and Page 6308, Col. 1, under “RESULTS AND DISCUSSION”, lines 4-7) comprising the basic electrocatalyst electrode of claim 10 (see e.g. Iijima Page 6308, Col. 1, under “RESULTS AND DISCUSSION”, lines 6-7, Cu(OH)2 electrodes modified with basic particles as stated above in view of Ozin and Huang).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                       

/LUAN V VAN/Supervisory Patent Examiner, Art Unit 1795